         Case 6:20-cv-00457-ADA Document 67 Filed 09/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §
                                                    CIVIL ACTION 6:20-CV-00454-ADA
 BRAZOS LICENSING AND                          §
                                                    CIVIL ACTION 6:20-CV-00455-ADA
 DEVELOPMENT,                                  §
                                                    CIVIL ACTION 6:20-CV-00456-ADA
                                               §
                                                    CIVIL ACTION 6:20-CV-00457-ADA
        Plaintiff,                             §
                                                    CIVIL ACTION 6:20-CV-00458-ADA
                                               §
                                                    CIVIL ACTION 6:20-CV-00459-ADA
 v.                                            §
                                                    CIVIL ACTION 6:20-CV-00460-ADA
                                               §
                                                    CIVIL ACTION 6:20-CV-00461-ADA
 MICROSOFT CORPORATION,                        §
                                                    CIVIL ACTION 6:20-CV-00462-ADA
                                               §
                                                    CIVIL ACTION 6:20-CV-00463-ADA
        Defendant.                             §
                                                    CIVIL ACTION 6:20-CV-00464-ADA
                                               §
                                                    CIVIL ACTION 6:20-CV-00465-ADA
                                               §
                                               §
                                               §
                                               §
                                               §
                                                    JURY TRIAL DEMANDED


       JOINT NOTICE CONCERNING AGREEMENT TO EXTEND DEADLINES

TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC (“WSOU”) and Defendant Microsoft Corporation

(“Microsoft”) (collectively, the “Parties”), pursuant to the Court’s Standing Order Regarding Joint

or Unopposed Request to Change Deadline, submit this Joint Notice to memorialize their

agreement to extend case deadlines. The Parties have agreed to adjust the Scheduling Order to

afford the Parties more time to streamline the cases, to reduce the number of claims and prior art

references currently at issue, to provide the parties more time to resolve outstanding discovery

disputes, and additional time to complete depositions and further prepare for trial and expert

discovery. The Parties have jointly agreed to modify the schedule as follows:




                                                1
          Case 6:20-cv-00457-ADA Document 67 Filed 09/15/21 Page 2 of 4




                                     -455, -457, -459, -463    -456, -458, -460, -462, -
                                     (Xbox & HoloLens)         464, 454, -465, -461
Event
                                                               (Skype, Azure Monitor,
                                                               NPM, NPS)
Close of Fact Discovery                    10/29/2021                  11/15/2021
Opening Expert Reports                      11/8/2021                  11/22/2021
Rebuttal Expert Reports                     12/6/2021                  12/20/2021
Close of Expert Discovery                    1/6/2022                   1/18/2022
Dispositive Motion Deadline                 1/18/2022                   1/31/2022
Serve Pretrial Disclosures                  1/31/2022                   2/14/2022
Objections/Rebuttal Disclosures             2/14/2022                   2/28/2022
Motions In Limine                           2/22/2022                    3/7/2022
Joint Pretrial Order/Submissions            2/28/2022                   3/14/2022
Remaining Pretrial Objections               3/14/2022                   3/31/2022
Proposed Final Pretrial Conference          3/17/2022                    4/4/2022
Proposed Trial                               4/5/2022                   4/18/2022


 Date: September 15, 2021                        Respectfully submitted,

                                                /s/ Mark D. Siegmund
                                                Mark D. Siegmund (TX Bar No. 24117055)
                                                mark@waltfairpllc.com
                                                LAW FIRM OF WALT FAIR, PLLC
                                                1508 N. Valley Mills Drive
                                                Waco, TX 76710
                                                Telephone: (254) 772-6400
                                                Facsimile: (254) 772-6432

                                                James L. Etheridge
                                                Texas Bar No. 24059147
                                                Ryan S. Loveless
                                                Texas Bar No. 24036997
                                                Brett A. Mangrum
                                                Texas Bar No. 24065671
                                                Travis L. Richins
                                                Texas Bar No. 24061296
                                                Jeff Huang
                                                Etheridge Law Group, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, TX 76092
                                                Tel.: (817) 470-7249
                                                Fax: (817) 887-5950
                                                Jim@EtheridgeLaw.com
                                                Ryan@EtheridgeLaw.com


                                            2
        Case 6:20-cv-00457-ADA Document 67 Filed 09/15/21 Page 3 of 4




                                         Brett@EtheridgeLaw.com
                                         Travis@EtheridgeLaw.com
                                         Jeff@EtheridgeLaw.com

                                          ATTORNEYS FOR PLAINTIFF WSOU
                                          INVESTMENTS, LLC d/b/a BRAZOS
                                          LICENSING AND DEVELOPMENT


Date: September 15, 2021                  Respectfully submitted,

                                          /s/ Barry K. Shelton
                                          Barry K. Shelton
                                          Texas State Bar No. 24055029
                                          SHELTON COBURN LLP
                                          311 RR 620 S, Suite 205
                                          Austin, TX 78734
                                          Telephone: (512) 263-2165
                                          Fax: (512) 263-2166
                                          bshelton@sheltoncoburn.com

                                          Of Counsel

                                          Michael J. Bettinger
                                          Irene Yang
                                          SIDLEY AUSTIN LLP
                                          555 California St., Suite 2000
                                          San Francisco, CA 94104
                                          Telephone: (415) 772-1200
                                          Fax: (415) 772-7400
                                          mbettinger@sidley.com
                                          irene.yang@sidley.com

                                          Richard A. Cederoth
                                          John W. McBride
                                          SIDLEY AUSTIN LLP
                                          1 South Dearborn St.
                                          Chicago, IL 60603
                                          Telephone: (312) 853-7000
                                          Fax: (312) 853-7036
                                          rcederoth@sidley.com
                                          jwmcbride@sidley.com

                                   Attorneys for Defendant Microsoft Corporation




                                     3
         Case 6:20-cv-00457-ADA Document 67 Filed 09/15/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this filing via the Court’s CM/ECF system per Local Rule

CV-5(a) on September 15, 2021.


                                            /s/ Barry K. Shelton
                                            Barry K. Shelton




                                              4
